Citation Nr: 1241376	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-32 510	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to VA educational assistance benefits under Chapter 1606, Title 10, United States Code.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel








INTRODUCTION

The appellant served in the United States Army Reserve from February 1993 to April 2001.  During that period, he served on active duty under Title 10 orders from June 1996 to March 1997.  He had additional service of 3 months and 25 days of active duty for training.  He is currently serving in the Texas Army National Guard since December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant enlisted in the Army Reserve in February 1993.  

2.  According to the Department of Defense (DoD) the appellant established eligibility to Chapter 1606 benefits upon completion of his period of initial active duty for training on November 23, 1994.

3.  The appellant was discharged from the Army Reserve in April 2001.

4.  The appellant enlisted in the Texas Army National Guard in December 2007.

5.  The DoD has determined that the Veteran is not eligible for educational assistance under Chapter 1606 because his eligibility was terminated with his discharge from the Selected Reserve in April 2001 and that he did not reaffiliate with the Selected Reserve within one year. 



CONCLUSION OF LAW

The criteria for entitlement to educational assistance under Chapter 1606, Title 10, United States Code, have not been met. 10 U.S.C. §§ 16131, 16132, 16133 (2006 & Supp. 2008); 38 C.F.R. §§ 21.1034, 21.7520, 21.7540, 21.7550, 21.7551 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  38 C.F.R. § 21.7520 (2012).  It was established to encourage membership in units of the Selected Reserve in the Ready Reserve.  10 U.S.C. § 16131(a) (2006).  The Reserve components make the determination as to who is eligible for the program.  38 C.F.R. § 21.1034 (2012).  VA makes the payments for the program.  38 C.F.R. § 21.7540 (2012).

An individual may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than 6 years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C. § 16132 (2006); 38 C.F.R. § 21.7540(a)(1) (2012).  

Ending dates for eligibility are prescribed by 10 U.S.C. § 16133 (2006) and 38 C.F.R. § 21.7550 (2012).  In essence, the ending date for eligibility is the date the individual is separated from the Selective Reserve.  There are other provisions that relate to an extension of benefits because of a separation due to disability, etc., but these are not applicable in this case.  10 U.S.C. § 16133; 38 C.F.R. § 21.7551 (2012).  Finally, the actual period of entitlement can be extended if the individual served on active duty pursuant to orders issued under sections 12301(a), 12301(d), 12301(g), 12302, or 12304 of Title 10 of the United States Code. 10 U.S.C.A. § 16133(b)(4); 38 C.F.R. § 21.7550(b). 

In this case the evidence shows the appellant enlisted in the Army Reserve in February 1993.  According to information provided by DoD he completed his initial period of active duty for training (IADT) from July 28, 1994, to November 22, 1994, or 3 months and 25 days.  As per DoD, he became eligible for Chapter 1606 benefits on November 23, 1994.  

The evidence of record also shows that the appellant served on a period of active duty from June 24, 1996, to March 9, 1997.  According to the appellant's DD 214, the active duty was based on orders issued under 10 U.S.C. 12304.  

The appellant was discharged from the Army Reserve in April 2001.  

The appellant submitted his current claim for benefits in January 2010.  The RO contacted DoD for information regarding the appellant's eligibility.  DoD responded in February 2010 that the appellant had an initial period of eligibility established as of November 23, 1994, but that eligibility terminated with the appellant's discharge from the Army Reserve in April 2001 and his not affiliating with the Selected Reserve within one year.

The appellant's claim was denied in March 2010.  The decision informed the appellant that the basis for the denial was that he had left the Selected Reserve and had not reaffiliated within the required 12-month period.

The appellant submitted his notice of disagreement (NOD) in April 2010.  He acknowledged that he had served in the Army Reserve from 1993 to 2001.  He also stated that he had enlisted in the Texas Army National Guard in December 2007.  The appellant submitted a copy of a Notice of Basic Eligibility (NOBE) that was completed at his National Guard unit in March 2008.  The NOBE listed an effective date of eligibility as of December 20, 2007.  

Associated with the record is a copy of the appellant's orders directing his discharge from the Army Reserve with an Honorable Discharge effective in April 2001.  The orders noted that the appellant was actually discharged beyond his normal date through no fault on his part.

The RO contacted DoD in light of the appellant's submission of the NOBE.  A response was received in May 2010.  The response confirmed the prior determination that eligibility was established in November 1994 but was terminated with the appellant's discharge from the Army Reserve in April 2001 and that he did not reaffiliate with the Selected Reserve within 12 months.  The DoD determination stated that the appellant should contact his State education officer if he had any additional questions.

The RO issued the appellant a statement of the case (SOC) that explained the procedural actions taken and the several reports from DoD regarding his prior eligibility and subsequent termination.  The SOC also passed along the information that the appellant should contact his State education officer if he had any additional questions.

The Board remanded the case in June 2011.  It was noted that there was contradictory information in the record.  In particular, the NOBE that established a basic eligibility for benefits date in December 2007 was questioned.  

On remand, the Board asked that the RO contact DoD to clarify the appellant's eligibility status.  This was to be done in writing and not through a database check.  The conflicting information required a review by an appropriate DoD or military department official and a written explanation as to the appellant's exact status in regard to his eligibility for Chapter 1606 benefits.  Such an explanation was to cite to appropriate authority to support any determination regarding eligibility.  The issuance of the NOBE was also to be explained, to include the establishment of an eligibility date of December 20, 2007.  

The RO wrote to a DoD source to carry out the Board's remand instructions in August 2011.  A response from DoD was received that same month.  DoD reported that the appellant was eligible for Chapter 1606 benefits on his initial enlistment for the period from November 23, 1994, to April 2001.  His eligibility was terminated when he was honorably discharged and did not reaffiliate with the Selected Reserve within 12 months.  The later period of service did not serve to establish eligibility.  The response also stated that the NOBE of March 2008 was not valid.   

The Veteran was issued a supplemental statement of the case (SSOC) that informed him of the latest evidence from DoD in September 2011.  The appellant did not respond to the SSOC.  

The RO's actions on remand were in substantial compliance with the requested actions by the Board.  The RO developed evidence from DoD that unequivocally established that the appellant did have an initial eligibility established for Chapter 1606 benefits but this was terminated when he was discharged from the Army Reserve in April 2001 and did not reaffiliate with the Selected Reserve within 12 months.  Also, it was confirmed that the NOBE from March 2008 was not valid.

As stated before, DoD makes the determination on eligibility for benefits.  VA provides review and adjudication of entitlements based on established eligibility.

In light of the evidence developed on remand, and DoD's determination that the appellant has no current eligibility, the Board finds that the appellant is not entitled to VA educational assistance benefits under Chapter 1606, Title 10, of the United States Code.  The claim is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulations for education benefits, codified at 38 C.F.R. §§ 21.1031, 21.1032 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

The undisputed facts in this case show that the appellant does not satisfy the basic criteria for eligibility for the claimed benefits.  This is a determination controlled by DoD.  Accordingly, the Board finds that the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004. 


ORDER

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (MGIB-SR) is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


